 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          KAREN AKRE,                                    CASE NO. C17-1750JLR

11                               Plaintiff,                ORDER GRANTING IN PART
                   v.                                      AND DENYING IN PART
12                                                         STIPULATED MOTION TO
                                                           CONTINUE THE TRIAL DATE
            COMPASS GROUP USA, INC.,
13
                                 Defendant.
14

15          Before the court is the parties’ stipulated motion to continue the trial for

16   approximately six months. (Stip. Mot. (Dkt. # 21).) The parties’ state that they need a

17   new trial date due to Plaintiff Karen Akre’s recent surgery that prevents her from

18   undergoing a vocational analysis. (Id. at 1.) The court finds good cause to continue the

19   trial date, but cannot accommodate the November 12, 2019, date that the parties request.

20   (See id. at 2.) Accordingly, the court GRANTS the parties’ motion for a new trial date,

21   but DENIES their request for a November 12, 2019, trial date. Instead, the court

22   CONTINUES the trial date to October 28, 2019. The court will separately issue an


     ORDER - 1
 1   amended scheduling order based on the new trial date for those case deadlines that have

 2   not already expired. (See Sched. Ord. (Dkt. # 16).)

 3         Dated this 23rd day of October, 2018.

 4

 5                                                   A
                                                     JAMES L. ROBART
 6
                                                     United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
